Citation Nr: 0913911	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 
1966.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is associated with the Veteran's claim folder.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss 
is related to military service.  


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be a chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that the condition manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 3.307(a), 
3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record, 
including that pertinent to service.  38 U.S.C.A. §1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

The Veteran contends that he was exposed to loud noise from 
weapons and machinery while serving in the mechanized 
infantry in service.  His DD 214 establishes that he was a 
weapons infantryman.  The Veteran reports that he was never 
issued hearing protection during his military service.  He 
reports that at a civilian employment physical in 1966, he 
was told that he had hearing impairment that was worse in his 
left ear.  He states that after service he worked as a truck 
driver and in a tire plant, and in both cases he was required 
to use hearing protection.  

The Veteran's service treatment records show that he 
underwent an audiometric evaluation at his induction physical 
in August 1963, in which pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
5 (15)
0 (10)
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The service treatment records do not show any diagnosis of or 
treatment for hearing loss or ear injury in service.  

At the Veteran's separation physical examination in June 
1966, pure tone thresholds were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)

The Veteran underwent a VA examination in January 2004, in 
which pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
45
60
LEFT
25
30
50
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The examiner diagnosed mild to moderately severe 
sensorineural hearing loss bilaterally from 1000 to 4000 Hz.  
He noted that the Veteran's military duties "would certainly 
have exposed him to significant noise," yet no hearing loss 
was detected in service.  The examiner therefore concluded 
that the Veteran's hearing loss was not due to service.  He 
stated, however, that tinnitus, which the Veteran was also 
experiencing, could be related to noise exposure in service.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2007).

The evidence clearly shows that the Veteran was exposed to 
loud noise in the military and that he currently has hearing 
impairment in both ears.  The issue is whether there is a 
relationship between his current hearing loss and his 
service.  The Board acknowledges the medical examiner's 
opinion that hearing loss is not related to service because 
the Veteran's hearing was within normal limits at the time of 
his discharge.  However, this opinion fails to consider the 
holding of Hensley, that hearing loss which first meets the 
regulation's requirements after separation may yet be related 
to service.  The Veteran reports considerable noise exposure 
in service without the use of hearing protection, while 
hearing protection was used during his post-service 
employment.  Although the VA examiner does not believe his 
condition is etiologically related to service, he concedes 
that the Veteran was exposed to significant noise in service, 
that his tinnitus is likely due to such exposure, and that 
there was no significant exposure to noise after service.  
The Board finds the evidence to be in approximate balance as 
to whether the Veteran's bilateral hearing loss is related to 
military service.  Therefore, the benefit of the doubt is 
given to the claimant, and service connection for bilateral 
hearing loss is granted.  38 C.F.R. § 3.102.

In this decision, however, the Board grants service 
connection for bilateral hearing loss, which represents a 
complete grant of the benefits sought on appeal.  Thus, 
whether VA satisfied its duties to notify and assist the 
claimant is moot and need not be discussed.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


